—Judgment, Supreme Court, Bronx County (Steven Barrett, J.), rendered April 27,1994, convicting defendant, upon his pleas of guilty under two indictments, of two counts of robbery in the first degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 10 years to life, unanimously affirmed.
Defendant’s claim that the suppression court erred in refusing his request to call a police officer as a witness is unpreserved, the court having denied the request with leave to renew after defendant interviewed the officer, and defendant never having availed himself of these opportunities despite ample time to do so (see, People v Sterling, 221 AD2d 235). Nor would reversal be warranted in the interest of justice, it being mere conjecture that the proposed witness would have raised an issue as to the lawfulness of defendant’s arrest (see, People v Rosado, 222 AD2d 617). Concur — Wallach, J. P., Nardelli, Williams and Mazzarelli, JJ.